DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/02/2021. Claims 2,11, and 16 have been cancelled by the applicant.   Claims 1, 3-10, 12-15, and 17-20 are pending and an action on the merits is as follows.	
Claims amended 112 rejection withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2021, with respect to claims 1 and 9 have been fully considered and are persuasive. Specifically, the applicant amended these claims to further distinguish from the prior art. The applicant amended claims as discussed in the interview on 11/23/2021.  The rejections of claims 1, 3-10, 12-15, and 17-20 are hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-10, 12-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  display device “wherein a second sub-pixel comprisinga second layer of luminescent nanostructure configured to emit a fourth light in  a third wavelength region of the EM spectrum different from the first and second wavelength regions, anda second layer of fluorescent material configured to absorb the primary light that has passed through the second layer of luminescent nanostructures, and to emit a fifth light in the third wavelength region of the 

Regarding claims 3-8, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 9,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 9;specifically, the prior art fails to teach or suggest  luminescent device“whereina third film comprising luminescent nanostructures configured to absorb the primary light and emit a fourth light in a third wavelength region of the EM spectrum different from the first and second wavelength regions; anda fourth film disposed on the third film and comprising fluorescent material configured to absorb the primary light that has passed through the third film, and to emit a fifth light in the third wavelength region of the EM spectrum,wherein the second and fourth films are different regions of a continuous film” in combination with other features of the present claimed invention.
Regarding claims 10-14, these claims are allowable for the reasons given for claim 9 and because of their dependency status on claim 9.
Regarding claim 15,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 15; specifically, the prior art fails to teach or suggest  display device  “wherein a second subpixel comprisinga second layer of luminescent nanostructures configured to emit a fourth light in a third wavelength region of the EM spectrum different from the first and second wavelength regions, anda second layer of fluorescent material configured to absorb the primary light that has passed through the second layer of luminescent nanostructures, and to emit a fifth light in the third wavelength region of the EM spectrum,wherein the first and second layers of fluorescent material are different regions of a continuous film” in combination with other features of the present claimed invention.
Regarding claims 17-20, these claims are allowable for the reasons given for claim 15 and because of their dependency status on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879